



image0a22.jpg [image0a22.jpg]


SENIOR VICE PRESIDENT, GARRETT R. FERENCZ
EXECUTIVE EMPLOYMENT AGREEMENT
 



This Employment Agreement (“Agreement”) is between Garrett Ferencz (“Executive”)
and TrueBlue, Inc. or a TrueBlue, Inc. subsidiary, affiliate, related business
entity, successor, or assign (collectively “TrueBlue” or “Company”) and is
effective as of December 30, 2019.
I.
COMPENSATION AND POSITION.

A.
Employment.

Executive wishes to be employed with Company, and Company wishes to employ
Executive as a Senior Vice President, under the terms and conditions stated in
this Agreement. Additionally, Executive will have access to company-wide
confidential and propriety information, including strategic planning
information, which is vital to the ability of Company and its affiliates to
compete in all of its locations. Executive’s entering into this Agreement is a
condition of continued employment and continued access to such materials.
Valuable consideration, including without limitation, the mutual covenants and
promises contained herein, and the terms of Section II.A.2, is provided to
Executive to enter this Agreement, the sufficiency of which is expressly
acknowledged.
B.
Effective Date.

The terms and conditions of this Agreement shall become effective as of the date
written above, provided that Executive has voluntarily accepted and executed
Company’s Non-Competition Agreement (provided herewith). Acceptance and
execution of Company’s Non-Competition Agreement is a condition of continued
employment and is a condition precedent to the enforceability of this Agreement.
C.
Title and Compensation.

1.Title. Executive’s title shall be Senior Vice President, General Counsel &
Chief Compliance Officer. Executive may also have additional Company or Company
affiliate titles. Executive’s title is subject to change, and shall be set forth
in the Executive’s record with Company’s Human Resources department. Executive
shall have such responsibilities, duties and authority as are customarily
assigned to such position and shall render services as directed. These
responsibilities, duties and authority are as outlined in the executive job
description as contained in the Human Resources file and given to Executive
prior to commencement of employment.
2.Annual Base Salary. Executive will receive a salary in the gross amount in
accordance with the terms and conditions of the offer letter (“Offer Letter”)
attached hereto as Exhibit A, which shall be on file with Company’s Human
Resources department. This position is a salaried position which is exempt under
the Fair Labor Standards Act and relevant state law. This salary is in
compensation for all work performed by Executive. Executive warrants and
acknowledges that Executive is not entitled to “overtime” pay. Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as Company is required to withhold pursuant to any applicable
law, regulation or ruling and other customary and usual deductions.
3.Bonus and Equity Awards. Executive will be eligible for an Annual Bonus and
Future Equity Awards in accordance with the terms and conditions of the Offer
Letter. The Bonus Plan and all aspects of bonus compensation may be changed at
the discretion of the Compensation Committee and/or the Board of Directors.
D.
Benefits.



SVP Employment Agreement (December 2019)            -1-

--------------------------------------------------------------------------------





1.General. Executive shall be entitled to all benefits offered generally to
Executives of Company in accordance with the terms of the Offer Letter.
2.Health & Welfare Benefits. Executive shall be entitled to all health and
welfare benefits offered generally to employees of Company.
3.Paid Time Off. Executive shall be entitled each year during Executive’s
employment to the number of vacation outlined in the Offer Letter.
4.Business Expenses. Business expenses will be reimbursed in accordance with
Company policies.
II.
TERMS AND CONDITIONS.

A.
Employment

1.Employment at Will. Company and Executive agree that Executive’s employment is
not for any specific or minimum term or duration, and that subject to Section
II(A)(2) of this Agreement, the continuation of Executive’s employment is
subject to the mutual consent of Company and Executive, and that it is
terminable at will, meaning that either Company or Executive may terminate the
employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind. Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement, and
that Executive may not rely on any future representations to the contrary,
whether written or verbal, express or implied, by any statement, conduct,
policy, handbook, guideline or practice of Company or its employees or agents.
Nothing in this Agreement creates any right, contract or guarantee of continued
or a length of term period of employment or gives Executive the right to any
particular level of compensation or benefits and nothing in this Agreement
should be construed as such. The parties agree that any decision maker who is
charged with reviewing disputes surrounding Executive’s employment shall reject
any legal theory, whether in law or in equity, that is claimed to alter at-will
employment, unless such theory cannot be waived as a matter of law.
2.
Post Termination Payments.

(a)In the event of termination of Executive’s employment for any or no reason or
with or without Cause, by either Company or Executive, or if Executive’s
employment ends due to the death or disability of Executive, Executive shall be
paid unpaid wages, and unused vacation earned through the termination date.
(b)Provided that Executive’s employment does not end due to Executive’s death or
disability, if Company terminates Executive’s employment without Cause as
defined in this Agreement, or Executive terminates employment with Good Reason
as defined in this Agreement, subject to the conditions set forth below, in
addition to the amounts described in Sections II(A)(2)(a), Executive shall be
provided with the following as the sole remedy for such termination, subject to
withholding:
(i)separation payments equal to twelve (12) months of base monthly salary in
effect for Executive on the termination date to be paid on the Company’s
customary payroll schedule beginning after the revocation period has lapsed for
the release requirement in Section II(A)(2)(c), with the actual period of
receipt of such payments being referred to as the “Severance Period”; and
(ii)accelerated vesting in any previously awarded stock options, restricted
stock and other equity awards as if Executive had worked for Company for twelve
(12) months after Executive’s termination date, provided that any options or
other equity awards that are not exercised within the time periods for exercise
set forth in the applicable plan, sub-plan or grant agreement, shall expire in
accordance with the terms of such plan, sub-plan or grant agreement, as this
accelerated vesting will not extend or otherwise delay the time period for
exercising an option or other equity award.
(c)As a condition precedent to being entitled to receive the benefits set forth
in Section


SVP Employment Agreement (December 2019)            -2-

--------------------------------------------------------------------------------





II(A)(2)(b), within twenty-one (21) days of Executive’s termination, Executive
must (i) sign and deliver and thereafter not revoke a release in the form of
Exhibit B to this Agreement in accordance with its terms or a form otherwise
acceptable to Company; (ii) be and remain in full compliance with all provisions
of Section III and IV of this Agreement; and (iii) be and remain in full
compliance with Company’s Non-Competition Agreement and any other covenants with
Company entered into by Executive. Company shall have no obligation to make any
payments or provide any benefits to the Executive hereunder unless and until the
effective date of the waiver and release agreement, as defined therein.
3.
Cause.

(a)For the purpose of this Agreement, “Cause,” as used herein, means any of the
following (alone or in combination):
(b)Executive is convicted of or takes a plea of nolo contendere to a crime
involving dishonesty, fraud or moral turpitude;
(c)Executive has engaged in any of the following: (i) fraud, embezzlement, theft
or other dishonest acts, (ii) unprofessional conduct, (iii) gross negligence
related to the business or (iv) other conduct that is materially detrimental to
the business as determined in the reasonable business judgment of Company;
(d)Executive materially violates a significant Company policy (as they may be
amended from time to time), such as policies required by the Sarbanes-Oxley Act,
Company’s Drug Free Workplace Policy or Company’s EEO policies, and does not
cure such violation (if curable) within twenty
(20) days after written notice from Company;
(e)Executive willfully takes any action that significantly damages the assets
(including tangible and intangible assets, such as name or reputation) of
Company;
(f)Executive fails to perform Executive’s duties in good faith or Executive
persistently fails to perform Executive’s duties, and does not cure such
failures within ten (10) days after written notice from Company or, if notice
and cure have previously taken place regarding a similar failure to perform, if
the circumstance recurs;
(g)Executive uses or discloses (or allows others to use or disclose)
Confidential Information, as defined in this Agreement, without authorization;
or
(h)Executive breaches this Agreement in any material respect and does not cure
such breach (if curable) within twenty (20) days after written notice from
Company or, if notice and cure have
previously taken place regarding a similar breach, if a similar breach recurs.
A termination of employment by the Employer for one of the reasons set forth in
Section II. 3(a)-(h) above will not constitute cause unless, within the 60-day
period immediately following the occurrence of such event, Employer has given
written notice to Executive specifying in reasonable detail the event or events
relied upon for such termination and Executive has not remedied such event or
events within twenty
(20) days of the receipt of such notice.
4    Good Reason. For the purpose of this Agreement, “Good Reason,” as used
herein,
means:
(a)any material breach of this Agreement by Company which, if curable, has not
been cured within twenty (20) days after Company has been given written notice
of the need to cure the breach;
(b)a substantial reduction of responsibilities assigned to Executive, provided
that Company fails to remedy such reduction within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same; or


SVP Employment Agreement (December 2019)            -3-

--------------------------------------------------------------------------------





(c)a reduction in Executive’s base salary, other than as part of an
across-the-board salary reduction generally imposed on employees of Company,
provided that Company fails to remedy such reduction(s) within twenty (20) days
after being provided written notice thereof from Executive that Executive
objects to the same.
A termination of employment by the Executive for one of the reasons set forth in
Section II. 4(a)-(c) above will not constitute Good Reason unless, within the
60-day period immediately following the occurrence of such Good Reason event,
Executive has given written notice to Company specifying in reasonable detail
the event or events relied upon for such termination and Company has not
remedied such event or events within twenty (20) days of the receipt of such
notice.
B.
Dispute Resolution; Arbitration; Exigent Relief.

Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act. Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity. Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect. The award entered by the arbitrator
will be based solely upon the law governing the claims and defenses pleaded, and
will be final and binding in all respects. Judgment on the award may be entered
in any court having jurisdiction. Company agrees to pay for the arbiter’s fees
where required by law.
Executive understands that if Executive has breached the Confidentiality
Agreement, or any other section herein, Company may seek an injunction, or other
relief as may be appropriate, against Executive.
C.
Duty of Loyalty.

Executive agrees to devote all time that is reasonably necessary to execute and
complete Executive’s duties to Company. During the time necessary to execute
Executive’s duties, Executive agrees to devote Executive’s full and undivided
time, energy, knowledge, skill and ability to Company’s business, to the
exclusions of all other business and sideline interests. Because of the
agreement in the preceding sentence,
during Executive’s employment with Company, Executive also agrees not to be
employed or provide any type of services, whether as an advisor, consultant,
independent contractor or otherwise in any capacity elsewhere unless first
authorized, in writing, by a proper representative of Company. In no event will
Executive allow other activities to conflict or interfere with Executive’s
duties to Company. Executive agrees to faithfully and diligently perform all
duties to the best of Executive’s ability. Executive recognizes that the
services to be rendered under this Agreement require certain training, skills
and experience, and that this Agreement is entered into for the purpose of
obtaining such service for Company. Upon request, Executive agrees to provide
Company with any information which Executive possesses and which will be of
benefit to Company. Executive agrees to perform Executive’s duties in a careful,
safe, loyal and prudent manner. Executive agrees to conduct him/herself in a way
which will be a credit to Company’s reputation and interests, and to otherwise
fulfill all fiduciary and other duties Executive has to Company.
Executive represents and warrants that Executive has been in full compliance
with all prior covenants Executive has entered into protecting Company’s
Confidential Information.
D.
Reimbursement.

If Executive ever possesses or controls any Company funds (including, without
limitation, cash and travel advances, overpayments made to Executive by Company,
amounts received by Executive due to Company’s error, unpaid credit or phone
charges, excess sick or vacation pay, or any debt owed Company for any reason,
including misuse or misappropriation of company assets), Executive will remit
them to Company corporate headquarters in Tacoma, Washington daily for the
entire period of Executive’s possession or control of such Company funds unless
directed otherwise in writing. At any time upon request, and at the


SVP Employment Agreement (December 2019)            -4-

--------------------------------------------------------------------------------





time when Executive’s employment ends for any reason, even without request,
Executive shall fully and accurately account to Company for any Company funds
and other property in Executive’s possession or control. If Executive fails to
do so, Executive hereby authorizes Company (subject to any limitations under
applicable law) to make appropriate deductions from any payment otherwise due
Executive (including, without limitation, Executive’s paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to Company.
E.
Background Investigation and Review of Company Property.

1.Executive agrees that at any time during employment Company may, subject to
any applicable legal requirements, investigate Executive’s background for any
relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years. Executive shall sign any and all
documents necessary for Company to conduct such investigation. For this purpose,
Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful. Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Company’s drug and alcohol policy. Executive
understands that failure to comply with Company’s policies, including its drug
and alcohol policies, may result in termination of employment.
2.Executive acknowledges and agrees that unless otherwise expressly prohibited
by law, Company has the complete right to review, inspect and monitor all
Company property, including, without limitation, email, voicemail, and computer
property of Company, and to review, inspect and monitor Executive’s use of the
internet or other computer related transmission of information including,
without limitation, the identity and use of USB and other computer related
drives. Executive acknowledges that Executive has no expectation of privacy in
Company’s property, including, without limitation, email, voicemail, and
computer property.
III.
CONFIDENTIAL INFORMATION.

A.
Non-Disclosure and Non-Use and other Protection of Confidential Information.

1.In connection with Executive’s duties, Executive may have access to some or
all of Company’s “Confidential Information,” whether original, duplicated,
computerized, memorized, handwritten, or in any other form, and all information
contained therein, including, without limitation:
(a) the ideas, methods, techniques, formats, specifications, procedures,
designs, strategies, systems, processes, data and software products which are
unique to Company; (b) all of Company’s business plans, present, future or
potential customers or clients (including the names, addresses and any other
information concerning any customer or client), marketing, marketing strategies,
pricing and financial information, research, training, know-how, operations,
processes, products, inventions, business practices, databases and information
contained therein, its wage rates, margins, mark-ups, finances, banking, books,
records, contracts, agreements, principals, vendors, suppliers, contractors,
employees, applicants, Candidates, skill sets of applicants, skill sets of
Candidates, marketing methods, costs, prices, price structures, methods for
calculating and/or determining prices, contractual relationships, business
relationships, compensation paid to employees and/or contractors, and/or other
terms of employment, employee evaluations, and/or employee skill sets; (c) the
content of all of Company’s operations, sales and training manuals; (d) all
other information now in existence or later developed which is similar to the
foregoing; (e) all information which is marked as confidential or explained to
be confidential or which, by its nature, is confidential or otherwise
constitutes the intellectual property or proprietary information of Company;
and/or (f) any of Company’s “trade secrets”. For the purposes of this Section
III, all references to, and agreements regarding, Confidential Information or
Confidential Information of Company also apply to Confidential Information
belonging to any affiliate of Company, and to any confidential or proprietary
information of third party clients that Company has an obligation to keep
confidential. Employee’s covenants in this Section III shall protect affiliates
and clients of Company to the same extent that they protect Company.
Confidential Information shall not include any portion of the foregoing which
(i) is or becomes generally available to the public in any manner or form
through no fault of Executive, or (ii) is approved for Executive’s disclosure or
use by


SVP Employment Agreement (December 2019)            -5-

--------------------------------------------------------------------------------





the express written consent of the General Counsel or Chief Financial Officer of
Company.
2.Executive agrees and acknowledges that all Confidential Information is to be
held in confidence and is the sole and exclusive property of Company and/or its
affiliates or clients. Executive recognizes the importance of protecting the
confidentiality and secrecy of Confidential Information. Executive agrees to use
Executive’s best efforts to protect Confidential Information from unauthorized
disclosure to others. Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Company’s
success and competitive advantage, and that the unauthorized use or disclosure
of Confidential Information would greatly damage Company. Executive recognizes
and agrees that taking and using Confidential Information, including trade
secrets, by memory is no different from taking it on paper or in some other
tangible form, and that all of such conduct is prohibited. Executive agrees
that, prior to use or disclosure, Executive will request clarification from
Company’s legal department if Executive is at all uncertain as to whether any
information or materials are Confidential Information.
3.During Executive’s employment and in perpetuity after the termination of
Executive’s employment for any or no cause or reason, Executive agrees: (a) not
to use (or allow others to wrongfully use) any Confidential Information for the
benefit of any person (including, without limitation, Executive’s benefit) or
entity other than Company; and (b) not to, except as necessary or appropriate
for Executive to perform Executive’s job responsibilities, disclose (or allow
others to wrongfully disclose) any Confidential Information to others or
download or make copies of any Confidential Information without Company’s
written consent, or remove any such records from the offices of Company except
for the sole purpose of conducting business on behalf of Company. If at any time
Executive ever believes that any
person has received or disclosed or intends to receive or disclose Confidential
Information without Company’s consent, Executive agrees to immediately notify
Company.
4.At any time during Executive’s employment upon Company’s request, and at the
end of Executive’s employment with Company, even without Company’s request,
Executive covenants, agrees to, and shall immediately return to Company, at its
headquarters in Tacoma, Washington, all Confidential Information as defined
herein, and all other material and records of any kind concerning Company’s
business, and all other property of Company that Executive may possess or
control.
5.At all times, Executive agrees not to directly or indirectly take, possess,
download, allow others to take or possess or download, provide to others, delete
or destroy or allow others to delete or destroy, any of Company’s Confidential
Information or other property, other than in the normal course of business.
6.Executive agrees that these covenants are necessary to protect Company’s
Confidential Information, and Company’s legitimate business interests
(including, without limitation, the confidentiality of Company’s business
information and other legitimate interests), in view of Executive’s key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information. Company and Executive agree that the
provisions of this Section III do not impose an undue hardship on Executive and
are not injurious to the public; that they are necessary to protect the business
of Company and its affiliates and clients; that the nature of Executive’s
responsibilities with Company under this Agreement and Executive’s former
responsibilities with Company provide and/or have provided Executive with access
to Confidential Information that is valuable and confidential to Company; that
Company would not continue to employ Executive if Executive did not agree to the
provisions of this Section III; that this Section III is reasonable in its terms
and that sufficient consideration supports this Agreement, including, without
limit, this Section III.
7.The covenants set forth above are independent of any other provision of this
Agreement. Executive agrees that they will be enforceable whether or not
Executive has any claim against Company. Executive and Company agree that this
Agreement should be interpreted in the way that provides the maximum protection
to Company’s Confidential Information.


SVP Employment Agreement (December 2019)            -6-

--------------------------------------------------------------------------------





8.Executive acknowledges that if Executive violates any of the foregoing
covenants, the damage to Company will be such that Company is not likely to be
made whole with a monetary award. Therefore, Executive agrees that if Executive
violates or threatens to violate any such covenant, Company will be entitled to
a temporary restraining order, a preliminary injunction and/or a permanent
injunction, in addition to any and all other legal or equitable remedies
available under law and equity. Executive understands that if Executive violates
any of the foregoing covenants, Company may seek a restraining order,
injunction, or other legal or equitable relief as may be appropriate, against
Executive.
9.Executive represents and warrants that Executive has been in full compliance
with the provisions protecting Company’s Confidential Information as set forth
in any previous agreement with Company herein and in the Non-Competition
Agreement, as well as all other terms and conditions of any previous agreement
with Company.
10.Executive agrees to notify Company (Human Resources) if Executive becomes
aware that others are using, wrongfully disclosing, downloading, making copies
of, taking, possessing, deleting or destroying confidential information.
B.
Other Employers and Obligations.

1.Executive represents to Company that Executive is not subject to any
restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive’s obligations under this Agreement.
Executive agrees to notify Executive’s supervisor promptly in the event
Executive or other employees is/are solicited for employment by any competitor
of Company.
2.Executive warrants that Executive’s employment with Company will not violate
any contractual obligations with other parties. Executive will not use during
Executive’s employment with Company nor disclose to Company any confidential or
proprietary information or trade secrets from any former or current employers,
principals, partners, co-venturers, customers or suppliers, and will not bring
onto Company’s premises any unpublished document or any property belonging to
any such person or entities without their consent. Executive will honor any
non-disclosure, proprietary rights, or other contractual agreements with any
other person or entity and has disclosed to Company any such agreements that may
bear on employment with Company. Executive agrees to tell any prospective new
employer about this Agreement and its terms.
IV.
ASSIGNMENT OF INVENTIONS.

A.
Inventions Assignment.

Executive will make prompt and full disclosure to Company, will hold in trust
for the sole benefit of Company, and does assign exclusively to Company all
right, title and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material and trade secrets
(collectively herein “Inventions”) that Executive solely or jointly may
conceive, develop, author, reduce to practice or otherwise produce during
Executive’s employment with Company.
B.
Outside Inventions.

Executive’s obligation to assign shall not apply to any Invention about which
Executive can prove all the following: (a) it was developed entirely on
Executive’s own time; (b) no equipment, supplies, facility, services or trade
secret information of Company was used in its development; (c) it does not
relate
(i) directly to the business of Company or its affiliates or (ii) to the actual
or demonstrably anticipated business, research or development of Company or its
affiliates; and (d) it does not result from any work performed by Executive for
Company or its affiliates. Executive shall attach a list of all existing
Inventions meeting these requirements to this Agreement.
V.
COMPLIANCE WITH LAWS AND COMPANY’S CODE OF CONDUCT.



SVP Employment Agreement (December 2019)            -7-

--------------------------------------------------------------------------------





A.
Commitment to Compliance.

Company is committed to providing equal employment opportunity for all persons
regardless of race, color, gender, creed, religion, age, marital or family
status, national origin, citizenship, mental or physical disabilities, veteran
status, ancestry, citizenship, HIV or AIDS, sexual orientation,
on-the-job-injuries, or the assertion of any other legally enforceable rights,
or other protected status under applicable law. Equal opportunity extends to all
aspects of the employment relationship, including hiring, transfers, promotions,
training, termination, working conditions, compensation, benefits, and other
terms and conditions of employment. Company is likewise committed to ensuring
that employees are accurately paid for all hours worked.
B.
Duty to Comply with the Law.

Executive agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws and
wage and hour laws. Executive agrees to and shall immediately notify Company if
Executive becomes aware of a violation of the law, or suspects a violation of
the law has or will occur. Executive acknowledges that Executive may be held
personally liable for intentional violations.
C.
Duty to Comply with Company’s Code of Conduct.

Executive acknowledges and agrees that it is Executive’s duty to be familiar
with Company’s Code of Conduct, and to comply with all of its respective
provisions.
VI.
MISCELLANEOUS.

A.
Integration.

Except with respect to Company’s Non-Competition Agreement, (i) no promises or
other communications made by either Company or Executive are intended to be, or
are, binding unless they are set forth in this Agreement; and (ii) this
Agreement contains the entire agreement between the parties and replaces and
supersedes any prior agreements, including previous employment agreement(s).
This Agreement may not be modified except by a written instrument signed by an
appropriate officer of Company and by Executive. This Agreement will be binding
upon Executive’s heirs, executors, administrators and other legal
representatives.
B.
Choice of Law.

Company and Executive agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles.
C.
Venue and Consent to Jurisdiction.

Where the parties have mutually waived their right to arbitration in writing or
have not sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of either party, Executive and Company hereby irrevocably and
unconditionally submit to the jurisdiction of the Washington State Superior
Court for Peirce County or the United States District Court, Western District of
Washington at Tacoma, or to any court in any location where Executive is
threatening to breach or is engaged in breaching the Agreement; Executive and
Company consent to submit to venue and personal jurisdiction of the courts
identified herein, and agree to waive any claim that any such suit, action, or
proceeding has been brought in an inconvenient forum. Executive and Company
agree that the choice of venue lies solely in the discretion of the Company.
D.
No Wavier of Rights.

A waiver by Company of the breach of any of the provisions of this Agreement by
Executive shall not be deemed a waiver by Company of any subsequent breach, nor
shall recourse to any remedy hereunder be


SVP Employment Agreement (December 2019)            -8-

--------------------------------------------------------------------------------





deemed a waiver of any other or further relief or remedy provided for herein. No
waiver shall be effective unless made in writing and signed by the General
Counsel our Chief Compliance Officer of Company. Agreement shall be enforceable
regardless of claim Executive may have against Company.
E.
Severability.

The provisions of this Agreement are intended to be severable from each other.
No provision will be invalid because another provision is ruled invalid or
unenforceable. If any provision in this Agreement is held to be unenforceable in
any respect, such unenforceability shall not affect any other provision of this
Agreement and shall be re-written to provide the maximum effect consistent with
the intent of the provision.
F.
Binding Effect and Assignability.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors,
assigns, affiliated entities, and any party-in-interest. Executive agrees and
understands that, should Company be acquired by, merge with, or otherwise
combine with another corporation or business entity, the surviving entity will
have all rights to enforce the terms of this Agreement as if it were Company
itself enforcing the Agreement. Company reserves the right to assign this
Agreement to its affiliates, an affiliated company or to any successor in
interest to Company’s business without notifying Executive, and Executive hereby
consents to any such assignment. All terms and conditions of this Agreement will
remain in effect following any such assignment. Notwithstanding the foregoing,
Executive may not assign this Agreement.
G.
Non-Disparagement.

At all times during the Executive’s employment with Company and following
termination of that employment by either Executive or Company, Executive will
not publicly disparage Company or its Subsidiaries or any of their respective
directors, officers or employees. Executive will not be in breach of this
provision by providing information as required by law or legal compulsion.
H.
Survival.

Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections II (A), (B) and (D), III, IV,
and VI do and shall survive any termination of the Executive’s employment and/or
the assignment of this Agreement by Company to any successor in interest or
other assignee.
I.
Section 409A of the Internal Revenue Code of 1986.

1.To the extent applicable, it is intended that this Agreement comply with or be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”). This Agreement will be construed and administered in a manner
consistent with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
2.Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, he is a “specified employee”, determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute "nonqualified deferred compensation" subject to
Section 409A that are provided to the Executive on account of his


SVP Employment Agreement (December 2019)            -9-

--------------------------------------------------------------------------------





separation from service shall not be paid until the first payroll date to occur
following the six-month anniversary of the Executive's termination date
(“Specified Employee Payment Date”). The aggregate amount of any payments that
would otherwise have been made during such six-month period shall be paid in a
lump sum on the Specified Employee Payment Date without interest and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule. If the Executive dies during the six-month period, any
delayed payments shall be paid to the Executive's estate in a lump sum upon the
Executive's death.
3.To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:
(a)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.
(b)any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(c)any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.
J.
Attorney’s Fees.

In any suit or proceeding to enforce the terms of this Agreement Executive and
Company agree that the prevailing party in any such dispute shall be paid and
indemnified by the non-prevailing party for and against all expenses of every
nature and character incurred by in pursuing such suit or proceeding including,
without limitation, all reasonable attorneys’ fees, costs and disbursements.
Headings for Convenience Only.


SVP Employment Agreement (December 2019)            -10-

--------------------------------------------------------------------------------






The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement.
References to Sections are to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.


EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT, THAT EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT EXECUTIVE AGREES TO THE
TERMS OF THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.


 
EXECUTIVE
 
COMPANY
 
 
 
 
By:
/s/ Garrett Ferencz
By:
/s/ Jim Defebaugh
Name:
Garrett Ferencz
Name:
Jim Defebaugh
Date:
1/6/2020
Title:
EVP, Chief Legal Officer
 
 
Date:
1/6/2020

By signing this Agreement, I accept and acknowledge that I will abide by the
terms and conditions of this Agreement. I agree and understand that nothing in
this Agreement shall confer any right with respect continuation of employment by
Company, nor shall it interfere in any way with my right or Company’s right to
terminate my employment at any time, with or without cause.










SVP Employment Agreement (December 2019)            -11-

--------------------------------------------------------------------------------






EXHIBIT A (OFFER LETTER)
image0a22.jpg [image0a22.jpg]


July 16, 2020




Garrett Ferencz


Dear Garrett:


It is my pleasure to extend the following promotional offer to you on behalf of
TrueBlue. We trust that your knowledge, skills and experience will continue to
be a valuable asset to our organization. Please note that this offer is based
upon the following terms:


Position:                Executive Vice President, Chief Legal Officer
Reporting to:            Patrick Beharelle, President and CEO
Base Salary:
$400,000 annually ($15,384.61 per pay period) paid on a bi-weekly basis and
subject to applicable taxes. This is an exempt position.

Annual Bonus Target:        $ 260,000 (65% of base salary)
Annual Equity Grant:        $ 400,000 (100% of base salary)
Annual Compensation Target:    $1,060,000


Promotional Equity Grant:        $160,000 (40% of base salary)


Effective Date:            On or about July 1, 2020


Temporary Pay Reduction: The base salary above will be effective when the
current mandatory salary reductions in place are removed and base salaries are
reinstated. Until that time, your salary will be $360,000 ($13,846.15 per pay
period).


Annual Bonus Plan: You will be eligible to participate in our annual bonus plan
prorated based on the effective date of this promotion. This plan has a target
payout of 65% of your salary.
The bonus plan is based on a combination of service line and individual
performance.


Annual Equity Grant: You will be eligible for an annual equity award as outlined
above. Annual equity grants are typically granted in February (for employees
hired before December 31) and actual award values and equity components are
subject to the approval of the Board and the applicable plan documents.


Promotional Equity Grant: You will receive a one-time award of restricted shares
having a value of 40% of base salary. The number of shares you receive will be
based on the grant value divided by the previous 60-day average closing price of
the stock on the grant date. Shares will be granted on the first trading day of
the month following your promotion date. Restricted shares will vest equally
over four years on the anniversary date of the grant and per the terms of the
grant agreement.


Health & Welfare Benefits: Your current benefits program selections will remain
in place.
This promotional offer letter amends your employment agreement to the extent
specifically set forth in this letter. All other terms and conditions in your
employment agreement remain unmodified.


SVP Employment Agreement (December 2019)            -12-

--------------------------------------------------------------------------------





Nothing in this offer letter is intended to be a separate contract of employment
or a promise of specific treatment in specific situations. This offer letter
does not change your at-will employment status and TrueBlue reserves the right
to modify your compensation, title or continued employment as circumstances
dictate.


We are excited about continuing our mutually rewarding employment relationship.
If you have any questions regarding this offer letter, please contact me.


Sincerely,




Patrick Beharelle President and CEO




I have read and accept the terms of this employment offer.
/s/ Garrett Ferencz
 
7/20/2020
Signature
 
Date



SVP Employment Agreement (December 2019)            -13-

--------------------------------------------------------------------------------






EXHIBIT B


(SAMPLE) RELEASE OF CLAIMS




This Release of Claims (“Release”) is hereby executed by
            (“Executive”) in accordance with the Employment Agreement between
Executive and Company             , Inc. (“Employer”), dated
            (“Employment Agreement”).


RECITALS
A.
Employer and Executive are parties to the Employment Agreement.



B.The Employment Agreement provides for certain payments and benefits to
Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release, and does not
revoke the same.


C.Executive desires for Employer to make payments in accordance with the
Employment Agreement and therefore executes this Release.


TERMS


1.Waiver, Release and Covenant. On behalf of Executive and Executive’s marital
community, heirs, executors, administrators and assigns, Executive expressly
waives, releases, discharges and acquits any and all claims against Employer and
its present, former and future affiliates, related entities, predecessors,
successors and assigns, and all of their present, former and future officers,
directors, stockholders, employees, agents, partners, and members, in their
individual and representative capacities (collectively “Released Parties”) that
arise from or relate to Executive’s employment with Employer and/or the
termination of such employment (“Released Claims”). This waiver and release
includes any and all Released Claims (including claims to attorneys’ fees),
damages, causes of action or disputes, whether known or unknown, based upon acts
or omissions occurring or that could be alleged to have occurred before the
execution of this Release. Released Claims include, without limitation, claims
for wages, employee benefits, and damages of any kind whatsoever arising out of
any: contract, express or implied; tort; discrimination; wrongful termination;
any federal, state, local or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended
(“ADEA”); the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974, including but not limited to claims under Company-sponsored
severance and termination pay plans, if any; and any other legal limitation on
the employment relationship. Executive also covenants and promises never to
file, press or join in any complaint or lawsuit for personal relief or any
amounts of any nature based on any Released Claim and agrees that any such
claim, if filed by Executive, shall be dismissed, except that this covenant and
promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA and/or the Older
Workers’ Benefit Protection Act of 1990 (“OWBPA”). Executive represents and
warrants that he is the sole owner of all Released Claims and has not assigned,
transferred, or otherwise disposed of Executive’s right or interest in those
matters. Notwithstanding the foregoing, this waiver and release does not apply
to claims that arise after the date that the release is executed, claims to
vested benefits under ERISA, workers’ compensation claims or any other claims
that may not be released under this Release in accordance with applicable law.


2.Acknowledgment of Sufficiency of Consideration. Executive acknowledges and
agrees that in the absence of Executive’s execution of this Release, Employer is
not obligated to provide Executive with the
payment and benefits described in Section II(A)(2)(b) of the Employment
Agreement, and that the payment and benefits set forth in Section II(A)(2)(b) of
the Employment Agreement are adequate consideration for the covenants and
release herein.


SVP Employment Agreement (December 2019)            -14-

--------------------------------------------------------------------------------







3.Covenants and Obligations under Employment Agreement. Nothing in this Release
supersedes or restricts any obligations that Executive owes to Employer,
including, without limitation, the obligation to protect Employer’s interests in
Confidential Information and trade secrets and inventions under the Employment
Agreement and/or under applicable law, and/or Company’s Non-Competition
Agreement executed by Executive. Executive agrees to comply with all covenants
that Executive has entered into with Company.


4.Non-Disparagement. At all times during the Executive’s employment with Company
and following termination of that employment by either Executive or Company,
Executive agrees not to make any statements, written or verbal, or cause or
encourage others to make any statements, written or verbal, including but not
limited to any statements made via social media, on websites or blogs, that
defame, disparage the Company or its Subsidiaries or any of their respective
directors, officers or employees. Executive will not be in breach of this
provision by providing information as required by law or legal compulsion.


Executive further understands and agrees that this paragraph is a material
provision of this Agreement and that any breach of this paragraph shall be a
material breach of this Agreement, and that the Company would be irreparably
harmed by violation of this provision.


5.
Disclosure. Executive acknowledges and warrants that s/he is not aware of, or
that s/he has fully

disclosed to the Company, any matters for which Executive was responsible or
which came to Executive’s attention as an employee of the Company that might
give rise to, evidence, or support any claim of illegal conduct, regulatory
violation, unlawful discrimination, or other cause of action against the
Company.


6.Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive generated or received from the Company remains
the Company’s sole and exclusive property. Executive agrees to promptly return
to the Company all property of the Company in his/her possession. Executive
further represents that s/he has not copied or caused to be copied, printout, or
caused to be printed out any documents or other material originating with or
belonging to the Company. Executive additionally represents that s/he will not
retain in her/his possession any such documents or other materials.


7.Review and Revocation Period. Executive has a period of seven (7) calendar
days after delivering the executed Release to Employer to revoke the Release. To
revoke, Executive must deliver a notice revoking Executive’s agreement to this
Release to the CEO of Employer. This Release shall become effective on the
eighth day after delivery of this executed Release by Executive to Employer
(“Effective Date”), provided that Executive has not revoked the Release.
Employer shall have no obligation to provide Executive with any payment or
benefits as described in Section 6 of the Employment Agreement if Executive
revokes this Release.


8.Governing Law. This Release shall be interpreted in accordance with the law of
the State of Washington, without regard to the conflicts of law provisions of
such laws.


9.Severability. If any provision of this Release constitutes a violation of any
law or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, shall be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, shall be deemed
severable from the remaining provisions of this Release, which shall remain
binding.


10.Knowing and Voluntary Agreement. Executive hereby warrants and represents
that (a) Executive has carefully read this Release and finds that it is written
in a manner that he understands; (b) Executive knows the contents hereof; (c)
Executive has been advised to consult with Executive’s personal attorney
regarding the Release and its effects and has done so; (d) Executive understands
that Executive is giving up all Released


SVP Employment Agreement (December 2019)            -15-

--------------------------------------------------------------------------------





Claims and all damages and disputes that have arisen before the date of this
Release, except as provided herein; (e) Executive has had ample time to review
and analyze this entire Release; (f) Executive did not rely upon any
representation or statement concerning the subject matter of this Release,
except as expressly stated in the Release; (g) Executive has been given at least
twenty-one (21) days to consider this Release and seven (7) days to revoke this
Release; (h) Executive understands the Release’s final and binding effect; (i)
Executive has signed this Release as Executive’s free and voluntary act.




11.Arbitration and Venue. Employer and Executive agree that any claim arising
out of or relating to this Release of Claims, or the breach of this Release of
Claims, shall be submitted to and resolved by binding arbitration under the
Federal Arbitration Act, except for claims where a temporary and/or preliminary
or permanent injunction may be necessary to protect the interests of Company, or
the employee. Employer and Executive agree that all claims shall be submitted to
arbitration including, but not limited to, claims based on any alleged violation
of Title VII or any other federal or state laws; claims of discrimination,
harassment, retaliation, wrongful termination, compensation due or violation of
civil rights; or any claim based in tort, contract, or equity. Any arbitration
between Employer and Executive will be administered by the American Arbitration
Association under its Employment Arbitration Rules then in effect. The award
entered by the arbitrator will be based solely upon the law governing the claims
and defenses pleaded, and will be final and binding in all respects. Judgment on
the award may be entered in any court having jurisdiction. In any such
arbitration, neither Executive nor Employer shall be entitled to join or
consolidate claims in arbitration or arbitrate any claim as a representative or
member of a class. Employer agrees to pay for the arbiter’s fees where required
by law. Where the parties have mutually waived their right to arbitration in
writing or have not yet sought to enforce their right to compel arbitration,
venue for any legal action in connection with this Release of Claims will be
limited exclusively to the Washington State Superior Court for Pierce County, or
the United States District Court for the Western District of Washington at
Tacoma. Executive and Company agrees to submit to the personal jurisdiction of
the courts identified herein, and agrees to waive any objection to personal
jurisdiction in these courts including but not limited to any claim that any
such suit, action or proceeding has been brought in an inconvenient forum.






END OF EXHIBIT B
(SAMPLE) RELEASE OF CLAIMS


SVP Employment Agreement (December 2019)            -16-